            Case 2:20-cv-00762-JCC-DWC Document 59 Filed 02/18/21 Page 1 of 2




1                                                                      Honorable John C. Coughenour

2

3

4

5                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
6                                           AT SEATTLE
7
      JON and JANET CHEETHAM,                              Case No. 2:20-cv-00762-JCC-DWC
8
                           Plaintiffs,                     ORDER GRANTING DEFENDANT
9                                                          SPECIALIZED LOAN SERVICING,
                                                           LLC’S UNOPPOSED MOTION ON
10    v.                                                   LOCAL COUNSEL
11
      SPECIALIZED LOAN SERVICING, LLC,
12    et al.,

13                         Defendants.

14           This matter having come before the Court on Defendant Specialized Loan Servicing,

15   LLC’s (“SLS”) Unopposed Motion on Local Counsel, and the Court having reviewed the

16   materials filed by SLS and being otherwise fully advised,

17           IT IS HEREBY ORDERED that SLS’s Motion on Local Counsel is GRANTED. SLS’s

18   counsel of record—Garrett S. Garfield—may act as local counsel for SLS under the Court’s pro

19   hac vice rule, LCR 83.1(d)(2), notwithstanding the fact that Mr. Garfield does not have a physical

20   office in this District.

21           DATED this 18th day of February, 2021.

22

                                                          A
23

24                                                        David W. Christel
                                                          United States Magistrate Judge
25

26

     ORDER GRANTING DEFENDANT SPECIALIZED LOAN                                     HOLLAND & KNIGHT LLP
                                                                                     601 SW Second Avenue
     SERVICING, LLC’S UNOPPOSED MOTION ON LOCAL COUNSEL;                                    Suite 1800
     CASE NO. 2:20-CV-00762-JCC-DWC                                                    Portland, OR 97204
     PAGE 1                                                                         Telephone: 503.243.2300
     #81996829_v1
            Case 2:20-cv-00762-JCC-DWC Document 59 Filed 02/18/21 Page 2 of 2




1    Presented by:

2    HOLLAND & KNIGHT LLP
3
     By: s/ Garrett S. Garfield
4    Garrett S. Garfield, WSBA No. 48375
     E-mail: serve.gsg@hklaw.com
5    601 SW Second Avenue, Suite 1800
     Portland, OR 97204
6    Telephone: 503.243.2300
     Fax: 503.241.8014
7
     Attorney for Defendant Specialized Loan Servicing, LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING DEFENDANT SPECIALIZED LOAN                   HOLLAND & KNIGHT LLP
                                                                   601 SW Second Avenue
     SERVICING, LLC’S UNOPPOSED MOTION ON LOCAL COUNSEL;                  Suite 1800
     CASE NO. 2:20-CV-00762-JCC-DWC                                  Portland, OR 97204
     PAGE 2                                                       Telephone: 503.243.2300
     #81996829_v1
